                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                                                                           December 23, 2019
                    IN THE UNITED STATES DISTRICT COURT
                                                                           David J. Bradley, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

DOUGLAS COLLINS                            §
TDCJ # 00298978,                           §
                                           §
       Plaintiff,                          §
                                           §
VS.                                        §    CIVIL ACTION NO. 4:19-4017
                                           §
DEBORAH L. SCHUBERT,                       §
                                           §
       Defendant.                          §

                                    FINAL JUDGMENT

      For the reasons stated in the Memorandum Opinion and Order entered this day, the

complaint (Dkt. 1) under 42 U.S.C. § 1983 filed by Douglas Collins is DISMISSED

under 28 U.S.C. § 1915A(b) and 28 U.S.C. § 1915(e)(2)(b) for failure to state a claim

upon which relief can be granted.

      SIGNED this day 23rd day of December, 2019.


                                           ___________________________________
                                           George C. Hanks Jr.
                                           United States District Judge




1/1
